DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claim 1-5 and 8-17 are currently pending. Claims 1, 2, 10, 16 and 17 are amended. Claims 6 and 7 are cancelled. No new subject matter is added. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harpham et al. (US 20170304511 A1), hereinafter referred to as “Harpham”.
Regarding claim 1, Harpham teaches a collection system (see Figures 1a-1b) for collecting outflow from a hysteroscopic surgical procedure (the system of Harpham is capable of collecting fluid in a surgical procedure, see Paragraph [0070]), a fluid collection system (100) having a plurality of canister assemblies (101), see Figure 1-3), the collection system (100) comprising: 
a plurality of collection vessels (canister assemblies (101), see Figure 1b), each collection vessel of the plurality of collection vessels including a flexible body defining an internal volume (flexible liner (113)), the flexible body transitionable between a collapsed configuration and an expanded configuration (flexible liners are frequently secured to the lid in an expanded state or in a compacted or collapsed state and may expand to fit inside the canister walls, see Paragraph [0003]); 
a plurality of connection tubings, each connection tubing coupling adjacent collection vessels of the plurality of collection vessels (the tandem port (106) may typically be used for connecting multiple canister assemblies in series via multiple tubing respectively, see Paragraph [0004] and [0072]); 
an outflow tubing coupled to at least one of the collection vessels of the plurality of collection vessels (one or more patient or instrument ports or connections for connecting to a fluid source such as a patient fluid suction instrument or drainage tube may also be used for draining either the container body or a liner attached to the lid via a tube, see Paragraph [0007] and [0072]);  
a plurality of retention canisters (canister body (112)), each retention feature canister of the plurality of retention canisters including a rigid body (such canisters may include a flexible, semi-rigid or rigid liner for isolating fluid from the canister walls, see Paragraph [0002]), wherein each collection vessel of the plurality of collection vessels (101) is configured to engage a corresponding retention canister of the plurality of retention canisters (engaging rigid canister bodies (112)) such that each rigid body at least partially receives one of the flexible bodies (receiving flexible liners (113)) (see Figure 1b); and 
a vacuum tubing coupled to at least one of the rigid bodies (passageway (204) coupled to rigid body (112), see Figure 2, the passageway (204) being on a mounting portion (109) mounted on an outside of the rigid body) in fluid communication with an interior volume of the at least one rigid body externally of the corresponding collection vessel (primary vacuum passageway (204) branches out to interstitial vacuum passageway (202) for communicating suction from a vacuum source to the interstitial space (200) between the liner (113) and the canister (112), see Paragraph [0076]), the vacuum tubing adapted to connect to a vacuum source to establish vacuum within the interior volume of the at least one rigid body externally of the corresponding collection vessel (Paragraph [0076]).
Regarding claim 2, Harpham further teaches wherein each connection tubing permanently couples the adjacent collection vessels (the tubing connections between the canisters can be rigid or at least semi rigid tandem connectors, see Paragraph [0017]).
Regarding claim 3, Harpham further teaches wherein each collection vessel of the plurality of collection vessels (101) further includes a top plate (lid (111)) disposed at an upper end of the flexible body (see Figure 1b).
Regarding claim 4, Harpham further teaches wherein each top plate (111) includes at least one engagement finger (handle or holder (102)) configured to engage the rigid body of the corresponding retention canister of the plurality of retention canisters (handle (102) of lid (111) engages with rigid body (112), see Figure 2).
Regarding claim 9, Harpham further teaches wherein the plurality of retention canisters are reusable for multiple uses (canisters (11) may be removed and discarded or periodically sanitized and reused, see last line of Paragraph [0003]).
6.	Claims 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shener (US 20060047185 A1), hereinafter referred to as “Shener”.
Regarding claim 10, Shener teaches a surgical system (tissue resecting system (10)), comprising a plurality of surgical components (hysteroscope (100) and surgical drape (22), see Figure 1); a collection vessel (gravity container (40)); an outflow tubing (outflow line (32)) including a base portion (see below) and a plurality of branches extending from the base portion (see below), wherein the base portion is configured to connect to the collection vessel (base portion is connected to container (40), see below) and wherein each branch of the plurality of branches is configured to connect to one of the surgical components of the plurality of surgical components (see below); and a flow restrictor (outflow valve (105) disposed within at least one of the branches of the plurality of branches, see Figure 1).

    PNG
    media_image1.png
    537
    640
    media_image1.png
    Greyscale

Regarding claim 12, Shener further teaches wherein the plurality of surgical components includes a surgical instrument (hysteroscope (100) and surgical drape (22), see Figure 1).
Regarding claim 13, Shener further teaches wherein the surgical instrument is a tissue resection instrument (hysteroscope (100), see Figure 1).
Regarding claim 14, Shener further teaches wherein the plurality of surgical components includes a surgical drape (surgical drape (22), see Figure 1).
Regarding claim 15, Shener further teaches wherein the plurality of surgical components includes a hysteroscope ((hysteroscope (100), see Figure 1).
Regarding claim 16, Shener further teaches a vacuum pump (vacuum source, not shown, see Paragraph [0044]); and a vacuum tubing (38) coupling the vacuum pump with the collection vessel to thereby establish suction through each branch of the plurality of branches of the outflow tubing (system (10) also includes a suction line (36) to vacuum containers (42) and by vacuum line (38) to a vacuum source (not shown) to regulate suction provided by the vacuum source through suction channel (204) of resector (200), see Paragraph [0044]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harpham in view of Conk et al. (US 4870975 A), hereinafter referred to as “Conk”.
Regarding claim 5, Harpham teaches all of the limitations as discussed above in claim 3. However, Harpham does not explicitly disclose wherein each top plate includes a gasket configured to sealingly engage the rigid body of the corresponding retention canister of the plurality of retention canisters.
Conk teaches wherein each top plate includes a gasket (annular paper gasket (32)) configured to sealingly engage the rigid body of the corresponding retention canister of the plurality of retention canisters (provided to provide an airtight seal between collection bottle (11) and lid (12), see Col. 4 lines 26-28).
Harpham and Conk are analogous art because both deal with fluid collection canister for the use in surgical procedures.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the top plate of Harpham and further include a gasket, as taught by Conk. Conk teaches a gasket provides air tight seal (see Col. 4 lines 26-28). It is commonly known to have an airtight seal within the canister to allow for proper negative pressure within the canister. Also, it would help reduce leaks and spills from within the canister.
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harpham in view of Williams et al. (US 20130197471 A1), hereinafter referred to as “Williams”.
Regarding claim 8, Harpham teaches all of the limitations as discussed above in claim 1 and further teaches wherein the plurality of collection vessels (canisters assemblies (101) include liners (113) that can be disposed, see Paragraph [0003]). However, Harpham does not explicitly disclose wherein the connection tubes are disposable after a single use.
Williams teaches a fluid management unit (100) with tubing sets that may be disposable, see Paragraph [0162]).
Harpham and Williams are analogous art because both deal with fluid collection canister for the use in surgical procedures.
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the connection tubes of Harpham and further include wherein they are disposable, as taught by Williams. Williams teach disposable tubes help to comply with health standards associated with items contacting bodily fluids, for example), and may be provided sterile and ready for use (see Paragraph [0162]).
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shener.
Regarding claim 11, Shener teaches all of the limitations as discussed above in claim 10 and further teaches a flow restrictor disposed within outflow valve (105) (see Figure 1). However, Shener does not explicitly disclose a flow restrictor disposed within each of the branches of the plurality of branches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the outflow valve (105) to have at least two of them since the claims to the said components read on the prior art expect with regard to the additional components would not have modified the operation of the device (collecting fluids from a plurality of surgical components). It has also been shown in Harpham that a single canister that may have two fluid paths that flow into the same connector and one of the fluid flow paths having a valve. The particular duplication of parts would be obvious matter of design choice to one skilled in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shener in view of Hsei et al. (US 6159160 A), hereinafter referred to as “Hsei”.
Regarding claim 17, Shener teaches all of the limitations as discussed above in claim 16 and further teaches a control console configured to control at least one surgical component of the plurality of surgical components (located on cart (15) is a fluid monitoring unit (18) of system (10) that tracks the amount of fluid collected in gravity container (40) and vacuum containers (42). However, Shener does not explicitly disclose the control console including the vacuum pump disposed in the control console.
Hsei teaches the control console including the vacuum pump disposed therein a pump assembly (104) can have a housing (120) comprising a first housing member (120a) and a second housing member (120b), a control button (122).
Shener and Hsei are analogous art because both deal with fluid collection canister for the use in collecting fluids.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the control console of Shener and replace it with the control console of Hsei. Hsei teaches the pump assembly can include a controller configured to monitor the duty cycle of the source of negative pressure. Duty cycle measurements can reflect a level of activity of the source of negative pressure (see Col. 10 lines 63-67).
Response to Arguments
14.	Applicant’s arguments, see pg.1 , filed  05/20/2022, with respect to claim 1 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 
15.	Applicant’s arguments with respect to claim(s) 1-5 and 8-9 have been considered but are moot because the amendment to claim 1 necessitates a new ground of rejection based on a different interpretation of the Harpham reference.
16.	Specifically, Applicant argues in claim 1 that the newly amended limitation “a vacuum tubing coupled to at least one of the rigid bodies in fluid communication with an interior volume of the at least one rigid body externally of the corresponding collection vessel, the vacuum tubing adapted to connect to a vacuum source to establish vacuum within the interior volume of the at least one rigid body externally of the corresponding collection vessel” is not taught by Harpham, because Harpham’s vacuum passageway 107 is explicitly disclosed to be “for communicating suction from a vacuum source to the interior of the liner” [emphasis added]. 
However, as explained in the new ground of rejection supra, the vacuum tube (204) is coupled to an interstitial vacuum passageway (202) that communicates suction from a vacuum source to the interstitial space (200), which is inside of the canister (112) but outside of the liner (113, see [0077]).
The current amendment to claim 1 is very similar to the language in canceled claim 6.  However, a distinction lies in that canceled claim 6 simply requires that the vacuum tubing establish vacuum within the rigid body, without specifying that this established vacuum is external to the flexible body/liner.  As mapped in the Non-Final Rejection mailed on 4/18/2022,  vacuum passageway (107) establishes a vacuum inside the liner (113, see [0077]), where the liner itself is disposed within the rigid body (112), thus vacuum passageway is indeed establishing a vacuum within the rigid body.  Examiner therefore maintains that the previous rejection is reasonable and the new rejection in this Office Action, also in view of Harpham, is necessitated by the amendment.
17.	Applicant's arguments filed 05/20/2022, specifically regarding claim 10 and its dependents, have been fully considered but they are not persuasive.
18.	Specifically, Applicant argues in claim 10 that Shener fails to disclose a flow restrictor disposed within at least one of the branches of the plurality of branches. 
The examiner respectfully disagrees that Shener fails to disclose a flow restrictor disposed within at least one of the branches of the plurality of branches. While the examiner agrees that the outflow valve (105) is a part of the hysteroscope, the outflow valve would still be disposed within the outflow line (32) while in operation to regulate the collection of fluid from the patient (see Paragraph [0042]). As shown in Figure 1 the line outflow line (32) is connected to the hysteroscope via outflow valve (105). Therefore, claim 10 and subsequent claims regarding the flow restrictor being disposed within one of the branches would still be taught by Shener. 
Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/9/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        10 August 2022